EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 14, 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 14, 2021 was filed along with a request for continued examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
However, note that U.S. Patent Application publication citations 2-10 in this IDS have been lined through by the Examiner since these are duplicate citations and the references have been previously considered by the Examiner.  Additionally note that the co-pending and related 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claim 42 in particular, the prior art of record fails to teach or fairly suggest a system to decorate a nail comprising all of the structure as recited, in combination with and particularly including, a portable printing device and a retractable external device holder operable to be retracted into and protracted from the portable printing device, wherein the nail is able to be decorated by the portable printing device when the retractable external device holder is retracted into or protracted from the portable printing device. 
With respect to claim 53 in particular, the prior art of record fails to teach or fairly suggest a method to paint a physical target comprising all of the method steps as recited, in combination with and particularly including, printing, by a portable printing device, a design onto a physical target, wherein the portable printing device further includes a retractable device holder formed in the portable printing device, the retractable device holder being operable to be retracted into the portable printing device and protracted from the portable printing device, wherein the physical target is painted when the retractable device holder is retracted into the portable printing device.  
With respect to claim 59 in particular, the prior art of record fails to teach or fairly suggest a method to decorate a nail comprising all of the method steps as recited, in combination with and particularly including, applying ink to decorate the nail by an applicator unit of the device, the device including a retractable device holder formed in the device, the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J EVANISKO whose telephone number is (571) 272-2161.  The examiner can normally be reached on M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Leslie J Evanisko/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

lje
May 19, 2021